NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      MAR 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 DEAN MARTIN KIDDER, II,                         No. 15-55595

                  Plaintiff-Appellant,           D.C. No. 2:14-cv-06218-SVW-E

   v.
                                                 MEMORANDUM*
 LOS ANGELES COUNTY; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding

                             Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Dean Martin Kidder, II, appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging federal and state law claims. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. Balvage v.

Ryderwood Improvement & Serv. Ass'n, Inc., 642 F.3d 765, 775 (9th Cir. 2011).


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We affirm.

      The district court properly entered a stipulated judgment in favor of

defendants because Kidder failed to raise a genuine dispute of material fact as to

whether the deputy did not have reasonable suspicion to execute the traffic stop or

probable cause to conduct the automobile search. See United States v. Willis, 431
F.3d 709, 714-16 (9th Cir. 2005) (no Fourth Amendment violation where officer

has reasonable suspicion that a traffic violation occurred); United States v. Pinela-

Hernandez, 262 F.3d 974, 977-78 (9th Cir. 2001) (police may conduct a

warrantless search of a vehicle if they have probable cause to believe that it

contains contraband).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                       15-55595